Citation Nr: 0201938	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  99-11 526	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He died in February 1996, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
RO.  



FINDINGS OF FACT

1.  In April 1996, the RO denied the appellant's original 
claim of service connection for the cause of the veteran's 
death.  The appellant did not enter an appeal from this 
decision following written notification thereof.  

2.  In October 1997, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for the cause of the veteran's death.  The 
appellant did not enter an appeal from this decision 
following written notification thereof.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the prior 
rating decisions.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to that limited issue is required at this 
time.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
notice of disagreement is filed within the one-year period, 
the RO shall issue a statement of the case.  38 U.S.C.A. 
§ 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In April 1996, the RO denied the appellant's original claim 
of service connection for the cause of the veteran's death.  
The appellant was provided notice of the decision as well as 
her appellate rights.  She did not enter a appeal from that 
decision.  

In October 1997, the RO determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim.  The appellant was provided notice of that decision as 
well as her appellate rights.  Again, she did not enter a 
appeal from that decision.  

At the time of the prior rating decision, the evidence 
consisted of the veteran's service medical records, VA 
examination reports, a letter from Stephen L. Bresnahan, 
M.D., the veteran's death certificate and the appellant's 
application for benefits.  The service medical records showed 
that the veteran sustained a gunshot wound to the left elbow.  
There were reported no findings or diagnoses referable to a 
cardiac or respiratory disability.  

The certificate of death shows that the veteran died of 
congestive heart failure of one year's duration.  

The April 1997 letter from Stephen L. Bresnahan, M.D., 
indicated that he had treated the veteran for chronic 
obstructive pulmonary disease (COPD) and congestive heart 
failure since 1994.  He noted that the veteran's COPD 
predated 1994 and that a Dr. Bruce had treated him for 
several years before then.  

The evidence submitted subsequent to these rating decisions 
includes voluminous private medical records showing treatment 
for both heart and lung disease and statements and the recent 
hearing testimony of the appellant.  

The Board finds, based on its review of the recently 
presented evidence, that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In particular, the Board notes that, in January 2001, the 
appellant testified at a hearing at the RO.  

The appellant stated that, during service, the veteran had 
contracted pneumonia while on leave.  She indicated that his 
private doctor had treated him and ordered him to stay in bed 
for a time.  She testified that they had to send him back so 
that he would not be AWOL and that the service department 
knew of his condition as a result thereof.  The testimony is 
certainly new, as it was not of record or addressed at the 
time of the prior rating decisions.  

Furthermore, the evidence is material because, for the first 
time, it suggests the presence of an in-service disability 
that could be associated with fatal heart or lung disease.  

The recently submitted medical records in this regard serve 
to establish that the veteran did receive extensive treatment 
for heart and lung disease of many years duration.  

It is pertinent to note that a careful review of the claims 
folder shows that the veteran's initial application for 
disability compensation filed in January 1946 had recorded 
that he had been treated for pneumonia for two months at 
"Camp Blandon" in Florida in January of 1943.  

The Board also notes that, in connection with a VA 
examination conducted in May 1946, it was indicated without 
explanation that the veteran's cardiovascular system and 
respiratory system were not "[n]ormal."  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for the cause of the veteran's death.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.



REMAND

The appellant's claim of service connection for the cause of 
the veteran's death is now reopened and must be addressed on 
a de novo basis.  

Throughout the course of this appeal, the appellant's claim 
has been denied on the grounds that new and material evidence 
had not been submitted to warrant reopening of the claim.  

The appellant was never advised of the applicable laws and 
regulations and was not notified of the evidence required for 
a successful claim of service connection.  Indeed, the RO 
never adjudicated the issue on a de novo basis.  Accordingly, 
the Board finds that it would be prejudicial to the appellant 
and violate the appellant's right to due process if the Board 
were to issue a de novo decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Previously, where the Board determined that the claimant had 
submitted new and material evidence, the claim was reopened 
and a determination was to be made as to whether, based upon 
all of the evidence of record in support of the claim, the 
claim as reopened was well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, which has since 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should use all available 
resources to attempt to obtain all of the 
veteran's service medical, 
hospitalization and personnel records.  

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
for heart and respiratory disorders since 
service.  She also should be asked to 
describe the cardiac and pulmonary 
symptoms from which the veteran suffered 
from his period of service until his 
death.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
appellant's claim on a de novo basis.  If 
the benefit sought on appeal is not 
granted, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The appellant need take no 
further action until she is otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



